Citation Nr: 1646736	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  11-03 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to initial ratings for posttraumatic stress disorder (PTSD), with bipolar disorder, major depressive disorder, and alcohol abuse, in excess of 50 percent from August 9, 2010, and in excess of 70 percent from January 14, 2016.  

(The issue of entitlement to an apportionment of the Veteran's Department of Veteran Affairs (VA) compensation benefits on behalf of the Veteran's child is the subject of a separate Board decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A May 2011 rating decision granted service connection for PTSD), with bipolar disorder, major depressive disorder, and alcohol abuse, and assigned an initial 30 percent rating, all effective August 9, 2010.  The Veteran appealed that decision and, subsequently, an April 2014 rating decision increased that evaluation to 50 percent, effective August 9, 2010.  

In May 2014 the Veteran requested a hearing in Washington, D.C. as to the claim for a higher initial rating for the service-connected psychiatric disorder.  In May 2015 the Veteran wrote that he requested a videoconference, in lieu of the hearing in Washington, D. C.  

In October 2015 the Veteran withdrew his request for a hearing before the Board and stated that "I do not want any type of hearing."  

Thereafter, a June 2016 rating decision increased the rating to 70 percent, effective January 14, 2016.  

A September 2016 rating decision granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and basic eligibility to Dependents' Educational Assistance (DEA) benefits, all effective January 14, 2016.  


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD, with bipolar disorder, major depressive disorder, and alcohol abuse more nearly approximates total occupational and social impairment. 

CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD, with bipolar disorder, major depressive disorder, and alcohol abuse are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.10, 4.130, Diagnostic Codes 9400, 9411 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As the decision herein is a total grant of the benefit sought on appeal, no further discussion of the VCAA is required. 

Background

The Veteran was seen at a VA hospital in June 2007.  He underwent VA hospitalization on February 25, 2008, and was transferred to a private facility.  He was again in a VA hospital for 3 days in June 2008.  He was hospitalized at a VA facility from July 24th to August 4th 2009 for "ETOH" (alcohol abuse).  

VAOPT records show that in October 2009 the Veteran's Global Assessment of Functioning (GAF) score was 55.  In May 2010 his GAF scores were 45 and 54.  In July, September, and November 2010 his GAF score was 60.  

On VA psychiatric examination on May 12, 2011, the Veteran's records were reviewed.  It was noted that he had had individual and group therapy, as well as psychiatric medication management.  His current treatment focused on depressive and anxiety symptoms.  The Veteran felt that the effectiveness of his therapy was good.  He felt anxious when he had to go out of his house, including when he had an appointment.  He also complained of daily depressive symptoms.  It was reported that he had no issues associated with alcohol or substance abuse prior to service.  Since service he had been married three times.  He had attempted suicide in 2002 and 2006.  He was isolative except for attending his treatment program, and he lived in chronic fear.  

On mental status examination the Veteran was clean, and appropriately and casually dressed.  As to psychomotor activity, he engaged in repetitive acts and was restless and tense.  His speech was mostly coherent but at times he mumbled, and often started to cry.  His affect was constricted and blunted.  His mood was anxious, hopeless, depressed, fearful, and labile.  He was unable to do serial 7s and could not spell a word both forwards and backwards.  He was oriented as to person but not as to time in that he gave the incorrect day of the week.  He was oriented as to place.  He was logical in his responses but he reported that at times he would lose focus of a topic, and had difficulty staying focused.  He feared a recurrence of the attack that he sustained during service, and reported having suicidal ideation.  He had no delusions or hallucinations, although he reported having had hallucinations prior to taking psychotropic medication.  He understood the outcome of his behavior.  

It was reported that without medication he slept perhaps 3 hours but with medication he slept 6 to 7 hours nightly.  He did not display inappropriate behavior.  He could not interpret proverbs appropriately, giving concrete interpretations.  He complained of daily anxiety.  He reported that in the past he had frequent panic attacks, but with medication he no longer had them.  He had no homicidal or suicidal thoughts.  His impulse control was fair.  While he had had episodes of anger in the past, he had not had any recent episodes.  He maintained a minimum of personal hygiene and had no problems with the activities of daily living.  His remote memory was normal but there was moderate impairment of his recent and immediate memory.  He had not been employed for 10 to 20 years because he feared that while working he might be attacked, as he had been during service.  His GAF score over the past year was 50.  It was noted that he no longer abused alcohol.  He was very impaired in the interpersonal, social, vocational, and avocational areas.  He had had multiple jobs which he had left and he had been fired from multiple jobs.  His major depressive disorder and bipolar disorders, by history, were serious disorders and contributed to the severity of his PTSD symptoms.  These disorders appeared to be related to his PTSD trauma.  Severe depression was an important feature of his disorder.  His past abuse of alcohol appeared to have been related to PTSD and had impaired his functioning in most areas.  He did not have total occupational and social impairment but there were symptoms resulting in deficiencies in judgment, thinking, mood, and family relations but not work.  

VAOPT records in May and in June 2012 show that the Veteran's GAF scores were 65.  In August 2012 his GAF score was 55, and in September and November 2012 his GAF scores were 70.  

VAOPT records show that in January 2013 the Veteran's GAF score was 49.  In March 2013 his GAF score was 55, and in April 2013 his GAF score was 51.  In June 2013 his GAF scores were 38 and 43.  

The Veteran was hospitalized for a bipolar disorder and depression on June 26, 2013 until transferred to a VA Domiciliary on July 3rd, and was readmitted on July 11th until discharged on July 26, 2013.  He was again admitted on September 26, 2013 and discharged the next day at a VA facility.  

VAOPT records show that in July 2013 the Veteran's GAF score was 60.  In August 2013 his GAF score was 55.  In September 2013 his GAF scores were 40 and 56, and in October 2013 his GAF score was 56.  

On VA psychiatric examination on August 25, 2014, it was reported that there was a substantial overlap of the Veteran's symptoms of bipolar depression and PTSD.  Mania, on the other hand, was differentiated based on inflated self-esteem and increased goal directed activities; however, other symptoms of mania overlapped with anxiety symptoms.  The best summary of the Veteran's level of occupational and social impairment from all psychiatric diagnoses was such impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

The Veteran reported that since his last examination in May 2011 he had participated in group therapy.  He had difficulty sleeping due to nightmares.  He reported that he had last worked in 1996 and desired to go back to work.  He related that he lived in pain, which was in his low back and shoulder and he took medication for it.  He complained of not having enough energy to take a daily shower.  He used to be homeless, but now resided in a "HUD/VASH" apartment.  He still had nightmares.  He was now sober but still got scared at night.  He communicated with some, but not all, of his children.  He had two good friends, who had helped him move.  He reported that he was told he was not qualified for participation in a compensated work therapy program.  However, a review of his chart indicated that he had an active consult for that service.  He related that he had worked in the past and would do well for 6 to 12 months, but would become fearful that someone would attack him and would stop attending work.  

It was noted that he had two admissions for acute psychiatric purposes in 2013 and had attended a substance abuse treatment program but left because of a serious medical issue, but then returned and started the program.  He had been hospitalized in 2012 for a suicide attempt.  He was taking psychotropic medications.  He reported not having any legal or behavioral issues recently.  He had had difficulty controlling his drinking but had been sober since being in a 2 week treatment program last June.  He attended AA meetings and was trying to rebuild his credit, with his credit score improving from under 300 to 720.  

The examiner reported that the Veteran had many of the symptoms of PTSD, including irritable behavior, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  The Veteran denied current suicidal and homicidal ideation, plan or intent.  He had a depressed mood, anxiety, suspiciousness and near continuous panic or depression affecting the ability to function.  He had chronic sleep impairment.   He had mild memory loss, e.g., forgetting names, directions or recent events.  He had disturbance of mood and motivation.  He had difficulty in adapting to stressful circumstances, including work or a work-like setting.  He had episodes in which he felt sad but no suicidal ideation.  He had neglect of personal appearance and hygiene.  He had an intermittent inability to perform the activities of daily living, including maintaining minimal personal hygiene.  

Specifically, on mental status examination the Veteran's hygiene was poor, not having recently showered.  He responded appropriately throughout the examination, and had no obvious difficulties with speech, concentration, or orientation of fund of knowledge.  His mood was anxious and his affect was intermittently tearful.  He displayed marked psychomotor agitation when he became anxious.  He reported having significant fluctuations in his level of energy.  He reported episodes of going without sleep for several days and episodes of inflated self-esteem and being extremely talkative.  He reported having made large life decisions during one of these manic episodes and had been hospitalized repeatedly during depressive episodes.  In the past, he had made repeated suicide attempts.  He believed the world was a very dangerous place and was unable to leave his home in the evenings.  When compared with his functioning in 2011, it appeared that his functioning had deteriorated.  No GAF score was reported.  

On January 14, 2016, VA received VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, in which the Veteran claimed an increase in the evaluation of his service-connected psychiatric disability (although that matter was already in appellate status).  

On VA psychiatric examination in May 2016 the Veteran's VA electronic claims file and medical records were reviewed.  It was reported that the Veteran had chronic PTSD and a severe recurrent major depressive disorder.  The latter was manifested by recurrent periods of depressed mood accompanied by a lack of interest and motivation, feelings of worthlessness, excessive guilt feelings, low appetite, fatigue and lethargy, difficulty concentrating, and suicidal ideation.  His level of occupational and social impairment as to all mental diagnoses was described as such impairment with deficiencies in most areas, e.g., work, school, family relations, judgment, thinking and/or mood.  His diagnostic profile was complex, and various symptoms overlapped substantially.  Symptoms of both disorders served to interact with and exacerbate one another.  All of his symptoms negatively impacted his functioning and it was not possible to differentiate what portions of functional impairment were due to each symptom.  

The Veteran reported having three friends, including one married couple, whom he relied upon for support and assistance.  They assisted him with chores, cleaning his residence, and invited him to visit and stay with them.  He maintained contact with his oldest daughter about once or twice monthly but, because of his past problems from his drinking behavior, he spoke to his son and youngest daughter only about once a year.  He reported that he liked fishing but had not gone in quite some time.  He liked bicycling when his knee did not bother him.  He isolated himself because of fears of encountering reminders of memories of his trauma.  He had struggled with motivation for years, e.g., starting but not finishing the making of rugs, not watching movies to the end, and no longer playing the guitar.  He had not worked outside of his home since his last VA psychiatric examination.  He continued to consistently attend mental health services and took psychotropic medications.  His medical records indicated that his medications were for symptoms of nightmares and intrusive memories which interfered with concentration.  He had begun individual psychotherapy in January 2016.  He had also received inpatient and residential mental health care since his last VA psychiatric examination.  In July 2015 he had begun treatment in Sexual Trauma Services and completed it in September 2015.  He had been psychiatrically hospitalized in October 2015 due to suicidal ideation.  However, he was not satisfied with his current treatment programs.  

It was noted that while many with PTSD had very specific trauma triggers, the Veteran reported that various everyday places and things acted as triggers.  He endorsed ongoing nightmares of his past sexual trauma, stating that they occurred almost nightly.  He reported marked avoidance, rarely engaging in activities for fear of encountering trauma triggers, such that he did not venture out of his home if he could help it.  He endorsed efforts to avoid thoughts and conversations about his past trauma.  He felt distant and cut off from most people, although he sometimes went on brief trips with a married couple.  He reported having both trauma-related and depressive lack of interest in activities.  He reported a more generalized (nontrauma-related) lack of interest and motivation, which was typically associated with depression.  He stated that he had trouble experiencing positive emotions.  He still sometimes had a drink before going to sleep.  He slept 5 to 6 hours nightly.  He had trouble focusing and at times his mind wandered.  He related having intense anxiety and paranoid ideation when in public places.  He endorsed ongoing depressed mood, accompanied by a lack of interest and motivation, as well as markedly poor self-worth and excess guilt feelings.  He stated that his daytime energy was quite poor. 

The Veteran reported that at times he would have very high energy and these episodes would last for about 2 days at a time but he would still get some sleep during these periods. The examiner noted that these "high energy" periods did not meet the full criteria for manic or hypomanic episodes because they were short-lied and less symptomatic than required to meet the criteria for mania or hypomania.  Thus, a diagnosis of a bipolar disorder was not warranted.  

The Veteran also reported problems with his memory because he struggled to remember people's names and faces.  He endorsed intermittent suicidal ideation but denied current suicidal intent.  He related that when he experienced suicidal ideation he would call his friends for support.  He denied any history of suicide attempts since 2013, when he had attempted to hang himself.  He did not endorse suicidal ideation, plan or intent.  He currently drank alcohol about 3 to 4 times monthly, typically to assist with the onset of sleep.  

In evaluating the Veteran for symptoms of PTSD, it was reported that the Veteran had all of the symptoms of PTSD.  On mental status examination, the Veteran had a depressed mood, anxiety, suspiciousness, and near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  He had chronic sleep impairment, flattened affect, suicidal ideation, and disturbances of motivation and mood.  He had difficulty in establishing and maintaining effective work and social relationships.  He had difficulty in adapting to stressful circumstances, including work or a work-like setting.  He had mild memory loss, e.g., forgetting names, directions or recent events.  

Other symptoms of PTSD were a lack of interest/motivation, feelings of worthlessness, excessive guilt feelings, and low appetite.  The Veteran also had fatigue/lethargy, identity disturbance, chronic feelings of emptiness, stress-related paranoid ideation, and a tendency to avoid taking responsibility for ongoing difficulties and conflicts.  He had strong and rigid negativistic beliefs about the intentions and behaviors of others, above that typically observed in those with PTSD and/or major depression disorders.  

The examiner reported that the diagnosis of a major depressive disorder represented a correction of the prior diagnosis of a bipolar disorder.  The diagnosis of alcohol abuse in remission (diagnosed at the last VA psychiatric examination) was not repeated given the length of time since he had met the criteria for a diagnosis of alcohol abuse.  While he displayed some characterological traits no personality disorder was diagnosed, and these traits served to exacerbate his experience of PTSD and depressive symptoms, further worsening his functioning and interfering with his full engagement in treatment, thereby making his recovery from trauma-related symptoms more difficult.  His ongoing mental health symptoms were severe and resulted in significant functional impairment.  He maintained very few relationships and those he had were not very emotionally fulfilling or reciprocal.  That is, while he relied heavily on friends for emotional and functional support, he did not appear to be fully emotionally engaged in the relationships, and did not seem to be capable of providing emotional support to his friends in return.  He had worked in the past but quit numerous jobs due to his fear of being victimized at work and/or worrying about encountering trauma triggers at work.  His ongoing symptoms clearly resulted in a vastly decreased quality of life through the substantial emotional and cognitive discomfort that they caused.  

Rating Principles

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In evaluating the evidence, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryant v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, because a 10 percent rating under the General Rating Formula for Mental Disorders specifically encompasses the effect of medication, it may be considered when the rating is at even higher levels.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

"[I]n the context of a 70[%] rating, [38 C.F.R.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Thus, assessing whether a 70% evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates[: (1)] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

And, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The above set of symptoms is not an exclusive or exhaustive list. Rather, it serves as an example of the symptoms that would justify a total rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013), however, noted the "symptom-driven nature" of the General Rating Formula, observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." 

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

A GAF score of 81 to 90 indicates that the examinee has no symptoms or minimal symptoms, has good functioning in all areas, is interested and involved in a wide range of activities, is socially effective, is generally satisfied with life, and has no more than everyday problems or concerns.  A GAF score of 71 to 80 indicates that the examinee has, if any symptoms are present, symptoms which are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates that the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 41 - 50 represents serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school (e.g., is unable to work).  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  A GAF score of 11 to 20 indicates that the examinee is in some danger of hurting his or her self or others (e.g., suicide attempts without clear expectation of death, frequently violent, manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or has gross impairment in communication (e.g., largely incoherent or mute).  

A GAF score of from 1 to 10 indicates that the examinee is in persistent danger of severely hurting his or her self or others (e.g., recurrent violence) or has a persistent inability to maintain minimal personal hygiene or has serious suicidal act with clear expectation of death.  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

Initially, the Board notes that there is evidence that the Veteran has some characterological traits for which service connection in not in effect.  On the other hand, the evidence shows that these characterological traits exacerbate his service-connected psychiatric disabilities and are not separable for rating purposes.  As such, all of the Veteran's psychiatric symptoms will be considered for the purpose of assigning an appropriate disability rating.  Mittleider v. West, 11 Vet. App. 181 (1998).  

For the entire appeal period the Veteran's GAF scores have fluctuated from 38 to 70.  The Board is persuaded that the Veteran's overall disability is pronounced and that the periods in which the Veteran's symptoms appeared to be mild or moderate only represent temporary peaks in his general functioning.  

The VA psychiatric examination in May 2011 showed that the Veteran reported daily depressive and anxiety symptoms.  There was some impairment of his higher level of functioning inasmuch as he could not interpret proverbs appropriately, he could not spell words backward, he was not oriented as to the correct date, and he could not perform serial 7s.  The August 25, 2014, VA psychiatric examination found that while the Veteran had two friends, he had a depressed mood, anxiety, suspiciousness and near continuous panic or depression affecting the ability to function.  He had chronic sleep impairment, mild memory loss, and disturbance of mood and motivation.  Moreover, he had difficulty in adapting to stressful circumstances, including work or a work-like setting.  Significantly, he had neglect of personal appearance and hygiene and he had an intermittent inability to perform the activities of daily living.  At the time of the August 25, 2014, VA psychiatric examination the examiner observed that the Veteran's functioning had deteriorated.  His level of occupational and social impairment from all psychiatric diagnoses was noted as best summarized as impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

The 2016 VA psychiatric examination diagnosed major depressive disorder which the examiner maintained was a correction of the prior diagnosis of a bipolar disorder.  The May 2016 examination found various symptoms of PTSD and major depressive disorder overlapped substantially and that the symptoms of both disorders served to interact with and exacerbate one another.  All of his symptoms negatively impacted his functioning and it was not possible to differentiate what portions of functional impairment were due to each symptom.  The examiner noted that the Veteran is consistently paranoid about the intentions of others, which leads to some social isolation and loss of past employment.  Also, his behavior in the past, primarily from alcohol abuse, has led to impaired family relations with two of his children.  The Veteran has generalized, trauma-related, and depressive lack of interest in activities and motivation.  The Veteran has relied on others for support and assistance, e.g., assisting him with chores and cleaning his residence.  The May 2016 VA examiner found that the Veteran had a depressed mood, anxiety, suspiciousness, and near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  

Crucially, the record also reflects multiple hospitalizations for alcohol abuse, suicidal ideations, and suicide attempts in 2002, 2006, 2008, 2009, 2012, 2013, and 2015.  The Veteran has been unemployed for the entire appeal period.  He was also homeless for a period of time.  The 2016 VA examiner also noted that the Veteran maintained very few relationships and significantly, those relationships he had were not very emotionally fulfilling or reciprocal.  The examiner explained that while the Veteran relied heavily on friends for emotional and functional support, he did not appear to be fully emotionally engaged in the relationships, and did not seem to be capable of providing emotional support to his friends in return.  Thus, the Board finds that the Veteran's psychiatric disability more nearly approximates total occupational and social impairment.  Accordingly, the Veteran is entitled to a 100 percent rating, and such rating is warranted for the entire appeal period.  38 C.F.R. § 4.7 (2015).  


ORDER

An initial rating of 100 percent for PTSD, with bipolar disorder, major depressive disorder, and alcohol abuse is granted subject to applicable law and regulations governing the award of monetary benefits.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


